Citation Nr: 1609710	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for polymyositis.

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from September 2007 and June 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board remanded the case for further development in August 2013.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the present appeal, the Board received notification from the appellant that he wished to withdraw his substantive appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  The appellant, via written statement received by the Board in December 2015, has withdrawn this appeal.  He indicated that he has been rated 100 percent disabled by VA since 1974 and that he is "content with my current VA rating."  He further stated that he wished to withdraw "all pending appeals."  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


